20 So.3d 974 (2009)
Mark HOLLAND, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3744.
District Court of Appeal of Florida, First District.
October 20, 2009.
*975 Mark Holland, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Because the order denying relief failed to advise petitioner of his right to appeal within 30 days as required by Florida Rule of Criminal Procedure 3.853(f), the petition for belated appeal is granted. Petitioner is granted a belated appeal of the November 19, 2007, order denying motion for forensic analysis and postconviction DNA testing pursuant to rule 3.853 in Duval County Circuit Court case number 16-99-CF-5084-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WEBSTER, LEWIS, and THOMAS, JJ., concur.